We have carefully reviewed the record in the light of the petition for rehearing. It appears that over the defendants' objections the court admitted evidence of the general reputation of the house where the games were alleged to have been opened and conducted to be that of a gambling place. If the prosecution had been for keeping and maintaining a gambling house, this evidence *Page 666 
might have been competent. However, where the offense charged is the opening and conducting of prohibited gambling games, the particular facts constituting the offense must be proved, and that was done in this case. In view of the fact that the testimony for the state was uncontradicted, no defense having been made, the only possible prejudice to the defendants that could be raised was in the assessment of the punishment by the jury, and for this reason the judgment and sentence herein that each of the defendants be imprisoned in the penitentiary for the term of two years and pay a fine of $500 will be modified, to the extent that each of the defendants shall be imprisoned for the term of one year and pay a fine of $500. This is the minimum punishment fixed by the statute.
As thus modified, the judgment will be affirmed.
ARMSTRONG and MATSON, JJ., concur.